Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Non-Final office action on the merits in response to the application filed on December 12, 2018 and the preliminary amendment filed on 28 February 2019. Claims 21-40 are currently pending. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 21 (exemplary) recites a series of steps for an identity chaining fraud detection by linking each transaction to other transactions through commonly shared identities. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving from a first merchant, first transaction data of a first transaction between a first user and the first merchant, wherein the first transaction data includes a first plurality of identities, and wherein each identity in the first plurality of identities corresponds to a different first transaction datum from the first transaction data; prior to receiving the first transaction data: receiving from a second merchant, second transaction data of a second transaction between a second user and the second merchant, wherein the second transaction data includes a second plurality of identities, and wherein each identity in the second plurality of identities corresponds to a different second transaction datum from the second transaction data; processing transaction data comprising the second merchant, to identify a plurality of transactions including the second transaction; storing the plurality of transactions; and generating links between the plurality of stored transactions based on shared identities in transaction data of the plurality of transactions, the links forming a chain of linked transactions 

The claimed process simply describes series of steps for an identity chaining fraud detection by linking each transaction to other transactions through commonly shared identities. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental commercial or business practices, but for the recitation of generic computer component, such as a chaining engine executed on a central server computer, a 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a chaining engine executed on a central server computer, a plurality of merchant computers, one or more user’s computers, one or more databases and a network to perform the steps. The server in the steps is recited at a high level of generality, i.e., as a generic server performing a generic computer function of processing data. This generic server limitation is no more than mere instructions to apply the exception using generic computer component (see Para [0052, 0063-0064] of the specification). Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 21, 29 and 37.  Furthermore, the dependent claims 22-28, 30-36 and 38-40 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 22-28, 30-36 and 38-40, recite the steps of updating the negative list of the third merchant to include a fourth identity from the first plurality of identities associated with the first transaction, the fourth identity not previously included in the negative list; causing a fraud screening procedure to be applied to the first transaction, the fraud screening procedure determined based on a number of links between the first transaction and the second transaction in the chain of linked transactions, wherein the first plurality of identities includes information specific to the first transaction including at least one of a username, a billing address, a shipping address, a payment card account number, a phone number, an identifier, and an address, wherein the negative list is populated with identities selected by the third merchant; receiving a third transaction, subsequent to the first transaction, from the first merchant; and dynamically linking 
As mentioned above with respect to the independent claims, the generic server limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 21-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganti et al., US 9,058,607 B2 discloses methods and systems for detecting fraud in a transaction involving a consumer and a merchant
Rivner et al. US 2019/0342328 A1 discloses system, device, and method for behaviorally validated link analysis, session linking, transaction linking, transaction back-coloring, transaction forward-coloring, fraud detection, and fraud mitigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/Primary Examiner, Art Unit 3691